_ IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FAUST LUGO, Civil No. 3:18-cv-1105
Plaintiff . (Judge Mariani)
V. .
JACQUELINE MATIAS., et al.,
Defendants
ORDER
AND NOW, this 3) Soy of October, 2019, for the reasons set forth in the
Court's Memorandum of the same date, IT IS HEREBY ORDERED THAT:

1. This action is DISMISSED pursuant to Federal Rule of Civil Procedure
44(b).

2. The Clerk of Court is directed to CLOSE this case.

3. Any appeal from this Order is DEEMED frivolous and not in
good faith. See 28 U.S.C. § 1915(a)(3).

 

United States District Judge
